



Exhibit 10.1


FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS FOURTH Amendment to Loan and Security Agreement (this “Amendment”), is
entered into as of April 29, 2019, by and among TRUPANION, INC., a Delaware
corporation (“Trupanion”), TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”), and 6100 BUILDING, LLC (formerly known as
Trupanion-APIC, LLC), a Washington limited liability company (“6100 Building”;
together with Trupanion and Trupanion Managers, individually and collectively,
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Agreement (as hereinafter defined) (each a “Lender”
and, collectively, the “Lenders”), and PACIFIC WESTERN BANK, a California state
chartered bank (“PWB”), as a Lender and as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).
RECITALS
A.
Trupanion, Trupanion Managers, the Administrative Agent, and the Lenders are
parties to that certain Loan and Security Agreement dated as of December 16,
2016 (as amended from time to time, the “Agreement”).

B.
6100 Building was added as a co-borrower to the Loan Documents, on a joint and
several basis, pursuant to that certain Joinder to Loan and Security Agreement
dated as of August 6, 2018.

C.
Borrower, the Administrative Agent, and the Lenders have agreed to make certain
revisions to the Agreement as more fully set forth herein.

D.
Borrower has requested that the Administrative Agent and the Lenders amend the
Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:
1)
The following defined terms set forth in Section 1.1 of the Agreement are hereby
amended by deleting them in their entirety and replacing them with the
following:

“Capitalized Expenditures” means current period unfinanced cash expenditures
that are capitalized and amortized over a period of time in accordance with GAAP
(excluding cash outflows related to Borrower’s elevator outfitting in an
aggregate amount not to exceed Two Million Dollars ($2,000,000)), including but
not limited to capitalized cash expenditures for capital equipment, capitalized
manufacturing and labor costs as they relate to inventory, and software
development.
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Strategy Officer, the Chief Financial Officer, and the Director of Accounting of
Borrower, as well as any other officer or employee identified as an Authorized
Officer in the corporate resolution delivered by Borrower to Administrative
Agent in connection with this Agreement.





--------------------------------------------------------------------------------







“Revolving Maturity Date” means June 28, 2022.
2)
Section 2.5(a) of the Agreement is hereby amended by deleting it in its entirety
and replacing it with the following:

(a)    Interest Rates. Except as set forth in Section 2.5(b), the Advances shall
bear interest, on the outstanding daily balance thereof, at a variable annual
rate equal to the greater of (i) three-quarters of one percent (0.75%) above the
Prime Rate then in effect, or (ii) four and one-half of one percent (4.50%).
3)
Clauses (c) and (d) of Section 6.7 of the Agreement are hereby amended by
deleting each in its entirety and replacing each with the following,
respectively:

(c)    Minimum Quarterly Revenue. Borrower shall generate Revenue measured on a
rolling three (3) month basis of not less than the following amounts at the
following applicable times:
Quarter Ending
Minimum Trailing 3 Month Revenue
March 31, 2019
$70,049,117
June 30, 2019
$74,140,628
September 30, 2019
$79,086,103
December 31, 2019
$83,747,500

Commencing with the month ending March 31, 2020 and as of the last day of each
calendar quarter thereafter, the minimum Revenue covenant set forth in this
Section 6.7(c) shall be equal to eighty percent (80%) of Trupanion’s projected
Revenue for the corresponding three month period as determined from Trupanion’s
annual financial projections approved by Trupanion’s Board of Directors and
delivered to Administrative Agent which such projections shall constitute growth
over the immediately preceding fiscal year of not less than ten percent (10%).
(d)    Maximum EBITDA Loss. Tested as of the last day of each quarter through
the quarter ending December 31, 2019, Borrower’s consolidated EBITDA losses
measured on a trailing three (3) month basis shall not be greater than negative
Two Hundred Fifty Thousand Dollars (-$250,000). Commencing with the quarter
ending March 31, 2020 and as of the last day of each quarter thereafter, the
maximum EBITDA loss or minimum EBITDA covenant set forth in this Section 6.7(d)
shall be determined by the Required Lenders based on Trupanion’s annual
financial projections approved by Trupanion’s Board of Directors and delivered
to Administrative Agent.
4)
Section 7.8 of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

7.8    Net Capitalized Expenditures. Have Net Capitalized Expenditures of
greater than Zero Dollars ($0) in the aggregate in any fiscal quarter of
Borrower.
5)
Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance






--------------------------------------------------------------------------------







with its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Administrative Agent under the Agreement, as in
effect prior to the date hereof. Borrower ratifies and reaffirms the continuing
effectiveness of all agreements entered into in connection with the Agreement.
6)
Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

7)
Borrower (a) acknowledges and consents to all of the terms and conditions of
this Amendment; (b) affirms all of its obligations under the Loan Documents; and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such Borrower’s obligations under the Loan
Documents.

8)
Each Borrower (a) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting; and (b) agrees that this Amendment and
all documents executed in connection herewith shall in no manner impair or
otherwise adversely affect any of the Liens granted in, or pursuant to, the Loan
Documents.

9)
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

10)
As a condition to the effectiveness of this Amendment, Administrative Agent
shall have received, in form and substance reasonably satisfactory to
Administrative Agent, the following:

(a)
this Amendment, duly executed by Borrower;

(b)
the Reaffirmation of Guaranty by Trupanion Brokers, duly executed by Trupanion
Brokers;

(c)
the Reaffirmation of Guaranty by Trupanion Canadian Shareholders Ltd.
(“Trupanion Canadian”), duly executed by Trupanion Canadian;

(d)
payment of an amendment fee in the amount of Twenty-Five Thousand Dollars
($25,000);

(e)
payment of all Administrative Agent expenses, including Administrative Agent’s
expenses for the documentation of this amendment and any related documents, and
any UCC, good standing or intellectual property search or filing fees, which may
be debited from any of Borrower’s accounts; and

(f)
such other documents and completion of such other matters, as Administrative
Agent may reasonably deem necessary or appropriate.



[Signatures on the Following Pages]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
BORROWER:
TRUPANION, INC.
By:     /s/ Darryl Rawlings     
Name:     Darryl Rawlings     
Title:     CEO & President     
TRUPANION MANAGERS USA, INC.
By:     /s/ Darryl Rawlings     
Name:     Darryl Rawlings     
Title:     CEO & President             
6100 BUILDING, LLC
By:     /s/ Darryl Rawlings     
Name:     Darryl Rawlings     
Title:     CEO & President         
ADMINISTRATIVE AGENT:
PACIFIC WESTERN BANK, as the Administrative Agent
By:     /s/ John Wroton     
Name:     John Wroton     
Title:     SVP         





--------------------------------------------------------------------------------







LENDERS:
PACIFIC WESTERN BANK, as a Lender
By:     /s/ John Wroton     
Name:     John Wroton     
Title:     SVP


WESTERN ALLIANCE BANK, as a Lender
By:     /s/ Peter Haman     
Name:     Peter Haman     
Title:     VP
    





